

 
Computershare
 
November 14, 2007
 
Compass Minerals International, Inc.
9900 West 109th Street, Suite 600
Overland Park, KS 66210
 
 
Dear Sir/Madam:
 
As you know, effective October 13, 2007, Computershare Trust Company, N.A.
became the transfer agent and registrar for your company’s stock.  This is the
result of the purchase of the stock transfer business of UMB Bank, N.A. (“UMB”)
by Computershare Limited.
 
Your company also has a Rights Agreement dated December 11, 2003 pursuant to
which UMB serves as the Rights Agent.  Pursuant to Section 21 of the Rights
Agreement, this serves as notice that UMB resigns as the Rights Agent, such
resignation to be effective December 15, 2007.
 
Computershare Trust Company, N.A. will serve as the successor Rights Agent
effective December 15, 2007 and will continue to provide all of the services set
forth in the Rights Agreement under the terms and conditions set forth therein.
 
We would appreciate your signing below to acknowledge your acceptance of
appointing Computershare Trust Company, N.A. as successor Rights Agent.
 
Please feel free to contact Nancy Hoffman at 816-442-8030 with any questions.
 
 
Exhibit 10.15
 
 
 
 
 
250 Royall Street
Canton, MA 02021
Telephone 781 575 2000
www.computershare.com
 
 
Worldwide
Argentina
Australia
Canada
Channel Islands
France
Germany
Hong Kong
India
Ireland
Italy
New Zealand
Philippines
Russia
Singapore
South Africa
Spain
Switzerland
United Arab Emirates
United Kingdom
United States
 
     
Very truly yours,
Very truly yours,
/s/ Charles V. Rossi
/s/ Lara L. Stevens
Charles V. Rossi
Lara L. Stevens
President
Vice President
Computershare Trust Company, N.A.
UMB Bank, N.A.
   



Acknowledged and Agreed:
Compass Minerals International, Inc.


/s/ Rodney L.
Underdown                                                                
By: Rodney L. Underdown
Title: Vice President



 
 

--------------------------------------------------------------------------------

 
